Case 9:19-cv-00162-KLD Document 90 Filed 05/03/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

HERBERT J. MASON,
Plaintiff,

VS.

PROFESSIONAL

TRANSPORTATION, INC., an

Indiana Corporation,

Defendant.

CV 19-162-M-KLD

ORDER

 

 

As discussed at the final pretrial conference on October 29, 2020,

IT IS ORDERED that the following exhibits, to which no objection has been

made, are hereby admitted for purposes of trial:

Plaintiffs exhibits:

Defendant’s exhibits:

2, 6, 7, 10, 13, 14, 21-38, 40-65, 67-79, 82, 87, 90,
91, and 100.

503, 505, 551, 553, 562, 563, 570, 577, 592, 593,
and 596

DATED this 3" day of May, 2021.

Kathleen L. DeSoto
United States Magistrate Judge
